Exhibit 10(dd)


Group Personal Excess Liability Policy
CHUBB
Coverage Summary


Chubb Group of Insurance Companies 15 Mountain View Road
Warren, NJ 07060


Name and address of Insured Policy Number: ( 16 ) 7993-14-03


NORTHROP GRUMMAN CORPORATION
Group Personal Excess Program
2980 FAIRVIEW PARK DRIVE
FALLS CHURCH, VIRGINIA 22042 Issued by the stock insurance company
indicated below, herein called the company.


FEDERAL INSURANCE COMPANY
Producer No.: 0017806 Incorporated under the laws of INDIANA


Sponsoring Organization and Address


Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church, VA 22042



--------------------------------------------------------------------------------

Policy Period


From: JANUARY 01, 2017 To: JANUARY 01, 2018
12:01 A.M. Standard Time at the Named lnsured's mailing address.

--------------------------------------------------------------------------------

Premium


Amount
$141,219.00

--------------------------------------------------------------------------------

Limit Of Liability
SEE ENDT Each Occurrence
SEE ENDT Excess Uninsured / Underinsured
Motorists Protection Each Occurrence

--------------------------------------------------------------------------------



Required Primary Underlying Insurance


Personal Liability (Homeowners) for personal injury and property damage in the
minimum amount of $100,000 each occurrence.


Registered vehicles in the minimum amount of $250,000 / $500,000 bodily injury
and $100,000 property damage; or $300,000 single limit each occurrence.










Group Personal Excess Liability Policy
 
continued
Form 10-02-0690 (Rev. 8-07)
Declarations
Page 1








--------------------------------------------------------------------------------





Required Primary Underlying Insurance
(continued)


Unregistered vehicles in the minimum amount of $300,000 bodily injury and
property damage each occurrence.


Registered vehicles with less than four wheels and motorhomes in the minimum
amount $250,000 / $500,000 bodily injury and $100,000 property damage; or
$300,000 single limit each occurrence.


Watercraft less than 26 feet and 50 engine rated horsepower or less for bodily
and property damage in the minimum amount of $100,000 each occurrence.


Watercraft 26 feet or longer or more than 50 engine rated horsepower for bodily
injury and property damage in the minimum amount of $500,000 each occurrence.


Uninsured motorists/underinsured motorists protection in the minimum amount of
$250,000 / $500,000 bodily injury and $100,000 property damage; or $300,000
single limit occurrence.


FAILURE TO COMPLY WITH THE REQUIRED PRIMARY UNDERLYING INSURANCE WILL RESULT IN
A GAP IN COVERAGE.





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------































































Group Personal Excess Liability Policy
 
continued
Form 10-02-0690 (Rev. 8-07)
Declarations
Page 2






--------------------------------------------------------------------------------







Group Personal Excess Liability Policy
CHUBB
Coverage Summary


Effective Date JANUARY 01, 2017


Policy Number 7993-14-03





--------------------------------------------------------------------------------

Authorization
In Witness Whereof, the company issuing this policy has caused this policy to be
signed by its authorized officers and signed by a duly authorized representative
of the company.


 
FEDERAL INSURANCE COMPANY








capture.jpg [capture.jpg]






Producer's Name & Address


MARSH USA, INC (PHILADELPHIA) 1717 ARCH STREET
PHILADELPHIA, PA 19103-0000


Chubb. Insured
















Group Personal Excess Liability Policy
 
last page
Form 10-02-0690 (Rev. 8-07)
Declarations
Page 3






--------------------------------------------------------------------------------







CHUBB IMPORTANT NOTICE TO POLICY HOLDERS


This Important Notice is not your policy. Please read your policy carefully to
determine your rights, duties, and what is and what is not covered. Only the
provisions of your policy determine the scope of your insurance protection.
THIS IMPORTANT NOTICE PROVIDES INFORMATION CONCERNING POSSIBLE IMPACT ON YOUR
INSURANCE COVERAGE DUE TO COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS.
PLEASE READ THIS NOTICE CAREFULLY.


Various trade or economic sanctions and other laws or regulations prohibit us
from providing insurance in certain circumstances. For example, the United
States Treasury Department's Office of Foreign Asset Control (OFAC) administers
and enforces economic and trade sanctions and places restrictions on
transactions with foreign agents, front organizations, terrorists, terrorists
organizations, and narcotic traffickers. OFAC acts pursuant to Executive Orders
of the President of the United States and specific legislation, to impose
controls on transactions and freeze foreign assets under United States
jurisdiction. (To learn more about OFAC, please refer to the United States
Treasury's web site at http://www.treas.gov/ofac.)
To the extent that you or any other insured, or any person or entity claiming
the benefits of this insurance has violated any applicable sanction laws, this
insurance will not apply.


































































last page

--------------------------------------------------------------------------------

Form 99-10-0796 (Ed. 9·04) Important Notice Page 1





--------------------------------------------------------------------------------







CHUBB


THIS NOTICE IS BEING SENT TO THE MASTER POLICY HOLDER OF A GROUP INSURANCE
POLICY. IT DESCRIBES CHUBB'S POLICY FOR HANDLING CERTAIN PERSONAL INFORMATION OF
ITS INDIVIDUAL CUSTOMERS.


PRIVACY NOTICE


At Chubb, we respect the privacy of our customers and are committed to treating
your personal information responsibly. Chubb has been serving the insurance
needs of our customers for more than a century. To provide innovative products
and services that respond to your insurance needs, Chubb collects certain
personal information about you.This Privacy Notice describes how we collect,
share and protect your personal information and applies to current and former
customers. Key points include:


•
We do not sell your personal information to anyone.

•
We do not share your personal information with other companies that would use it
for their own marketing purposes.

•
We use safeguards to protect your personal information from unauthorized access,
use or disclosure.

•
We require employees and service providers to maintain the confidentiality of
your personal information.

•
We engage in limited information sharing practices that are permitted by law
without requiring an opt out option to permit customers to limit personal
information sharing and therefore no action is required by you.



What Personal Information Do We Collect?
Chubb collects personal information about you and the members of your household
to conduct business operations, provide customer service, offer new products and
satisfy legal and regulatory requirements. The type of personal information we
collect depends on the financial product or service you have with us. We may
collect the following categories of information about you:
- Information from you directly or from your agent, broker or automobile
assigned risk plan, including information from applications, worksheets,
questionnaires, claim forms or other documents (such as name, address, driver's
license number, Social Security number and amount of coverage requested);
- Information about your transactions with us, our affiliates or others (such as
products or services purchased, claims made, account balances and payment
history);
- Information from a consumer reporting agency (such as motor vehicle reports);
- Information from other non-Chubb sources (such as prior loss information and
demographic information);
- Information from visitors to our websites (such as that provided through
online forms and collected through other website tools); and
- Information from an employer, benefit plan sponsor, benefit plan administrator
or group master policyholder for any Chubb individual or group insurance product
that you may have (such as name, address and amount of coverage requested).
As used in this notice, the term "personal information" means any personally
identifiable information about you that is not publicly available and that we
obtain in connection with providing a financial product or service to you.
How Do We Use and Disclose Personal Information?
Chubb may use and disclose the personal information we collect to:
- Service, process or administer our business operations such as underwriting
and claims;
- Market our products or services;
- Detect or prevent fraud; or
- Comply with regulatory requirements.
The types of affiliated and non-affiliated third parties to whom we may disclose
information for processing and servicing transactions include reinsurers,
insurance agents or brokers, property and automobile appraisers, auditors, claim
adjusters, third party administrators and, in the case of group insurance,
employers, benefit plan sponsors, benefit plan administrators and group master
policyholders. We may share personal information with our affiliates for their
everyday business



10.02-1058 (Rev. 3-15)





--------------------------------------------------------------------------------









 
purposes. Chubb may also disclose personal information as otherwise required or
permitted by law. For example, we may disclose information in response to a
subpoena or to comply with an inquiry from a government agency or regulator. In
addition, information we obtain from a report prepared by an insurance support
organization may be retained by the insurance support organization and disclosed
to other persons.
Do We Share with Service Providers and Other Financial Institutions?
Chubb may disclose personal information to our affiliates and to non-affiliated
third parties that perform services for us, such as mailing your billing
statements or marketing our products and services. We require companies that
perform services for us to agree not to use or disclose your personal
information except to perform the services for us. Where permitted by law, Chubb
may disclose personal information to other financial institutions with which we
have joint marketing agreements that include confidentiality and data
safeguarding provisions.
How Do We Protect Personal Information?
Chubb uses administrative, technical and physical safeguards to protect your
personal information from unauthorized access, use or disclosure. We limit
access to personal information to only those persons who have a legitimate
business need to access the information. The people who have access to personal
information, including employees of Chubb and its affiliates and non-employees
performing business functions for Chubb, are under obligations to safeguard such
information.
What About Health Information?
Under certain circumstances, we also collect personal health information about
our customers, such as information regarding an accident, disability or injury,
for underwriting or claim handling purposes. Chubb does not disclose your
personal health information for marketing purposes unless you expressly consent
to our doing so.
Can I Opt Out Or Limit Chubb's Sharing?
The law permits certain types of disclosures without requiring an opt out
option. Unlike some other companies, we do not disclose your personal
information to non-affiliated third parties for their own marketing purposes. We
also do not permit Chubb affiliates with whom you are not communicating or do
not have any business relationship with to use your information to market to
you. We similarly do not share information about your creditworthiness with our
affiliates for their everyday business purposes. Because of the limited nature
of Chubb's personal information sharing, Chubb is not required by law to offer
an opt out option.
What Additional Rights Do I Have?
State law may give you additional rights with regard to your personal
information, such as the right to access and correct information we have about
you. Please see your policy for a description of such rights or contact our
Privacy Office Customer Care Team using the contact information provided below.
What If I Have Questions?
If you have any questions about this notice or our practices with respect to
personal information, please contact us by sending an email to
privacyinquiries@chubb. com, calling our Privacy Office Customer Care Team at
1-800-258-2930 or mailing Privacy Inquiries, Chubb Group of Insurance Companies,
15 Mountain View Road, Warren NJ 07059.

Chubb Group of Insurance Companies (Chubb) is the marketing name used to refer
to the insurance subsidiaries of The Chubb Corporation. This notice is being
provided by the following Chubb companies to their consumer customers located in
the United States: Chubb Custom Insurance Company, Chubb Indemnity Insurance
Company, Chubb Insurance Company of New Jersey, Chubb Insurance Solutions
Agency, Inc.,Chubb Lloyds Insurance Company of Texas, Chubb National Insurance
Company, Executive Risk Indemnity Inc., Executive Risk Specialty Insurance
Company, Federal Insurance Company, Great Northern Insurance Company, Pacific
Indemnity Company, Texas Pacific Indemnity Company and Vigilant Insurance
Company. Last Revised [March 2015]














































10-02-1058 (Rev. 3-15)





--------------------------------------------------------------------------------







CHUBB



--------------------------------------------------------------------------------





GROUP PERSONAL
EXCESS LIABILITY
POLICY



--------------------------------------------------------------------------------







































































                                                        
Form 10-02-0691 (Rev. 8-07) Page 1 of 15





--------------------------------------------------------------------------------





GROUP PERSONAL EXCESS LIABILITY POLICY
CHUBB
                    INTRODUCTION
This is your Chubb Group Personal Excess Liability Policy. Together with your
Coverage Summary, it explains your coverages and other conditions of your
insurance in detail.
This policy is a contract between you and us. READ YOUR POLICY CAREFULLY and
keep it in a safe place.
Agreement
We agree to provide the insurance described in this policy in return for the
premium paid by you or the Sponsoring Organization and your compliance with the
policy conditions.
Definitions
In this policy, we use words in their plain English meaning. Words with special
meanings are defined in the part of the policy where they are used. The few
defined terms used throughout the policy are defined here:
You means the individual who is a member of the Defined Group shown as the
Insured named in the Coverage Summary.
We and us mean the insurance company named in the Coverage Summary.
Family member means your spouse or domestic partner or other relative who lives
with you, or any other person under 25 in your care or your relative's care who
lives with you.
Domestic partner means a person in a legal or personal relationship with you,
who lives with you and shares a common domestic life with you, and meeting all
of the benefits eligibility criteria as defined by the Sponsoring Organization.
Sponsoring Organization means the entity, corporation, partnership or sole
proprietorship sponsoring and defining the criteria for qualification as an
Insured.
Policy means your entire Group Personal Excess Liability Policy, including the
Coverage Summary.
Coverage Summary means the most recent Coverage Summary we issued to you,
including any endorsements.
Occurrence means an accident or offense to which this insurance applies and
which begins within the policy period. Continuous or repeated exposure to
substantially the same general conditions unless excluded is considered to be
one occurrence.
Business means any employment, trade, occupation, profession, or farm operation
including the raising or care of animals.
Defined Group means those individuals meeting the criteria for qualification as
an Insured as defined by the Sponsoring Organization and accepted by us.
Follow form means we cover damages to the extent they are both covered under the
Required Primary Underlying Insurance and, not excluded under this policy. Also,
the amount of coverage, defense coverages, cancellation and "other insurance"
provisions of this policy supersede and replace the similar provisions contained
in such other policies. When this policy is called upon to pay losses in excess
of required primary underlying policies exhausted by payment of claims, we do
not provide broader coverage than provided by such policies. When no primary
underlying coverage exists, the
extent of coverage provided on a follow form basis will be determined as if the
required primary underlying insurance had been purchased from us.
Covered person means:
•
you or a family member;

•
any person using a vehicle or watercraft covered under this policy with
permission from you or a family member with respect to their legal
responsibility arising out of its use;

•
any other person who is a covered person under your Required Primary Underlying
Insurance;

•
any person or organization with respect to their legal responsibility for
covered acts or omissions of you or a family member; or

•
any combination of the above.

Damages mean the sum that is paid or is payable to satisfy a claim settled by us
or resolved by judicial procedure or by a compromise we agree to in writing.
Personal injury means the following injuries, and resulting death:
•
bodily injury;

•
shock, mental anguish, or mental injury;






--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 2 of 15







--------------------------------------------------------------------------------







Definitions
(continued)
•
false arrest, false imprisonment, or wrongful detention;

•
wrongful entry or eviction;

•
malicious prosecution or humiliation; and

•
libel, slander, defamation of character, or invasion of privacy.

Bodily injury means physical bodily harm, including sickness or disease that
results from it, and required care, loss of services and resulting death.
Property damage means physical injury to or destruction of tangible property and
the resulting loss of its use. Tangible property includes the cost of recreating
or replacing stocks, bonds, deeds, mortgages, bank deposits, and similar
instruments, but does not include the value represented by such instruments.
Tangible property does not include the cost of recreating or replacing any
software, data or other information that is in electronic form.
Registered vehicle means any motorized land vehicle not described in
"unregistered vehicle." Unregistered vehicle means:
•
any motorized land vehicle not designed for or required to be registered for use
on public roads;

•
any motorized land vehicle which is in dead storage at your residence;

•
any motorized land vehicle used solely on and to service your residence
premises;

•
any motorized land vehicle used to assist the disabled that is not designed for
or required to be registered for use on public roads; or

•
golf carts.



GROUP PERSONAL EXCESS LIABILITY COVERAGE


This part of your Group Personal Excess Liability Policy provides you or a
family member with liability coverage in excess of your underlying insurance
anywhere in the world unless stated otherwise or an exclusion applies.
Payment for a Loss
Amount of coverage
The amount of coverage for liability is shown in the Coverage Summary. We will
pay on your behalf up to that amount for covered damages from any one
occurrence, regardless of how many claims, homes, vehicles, watercraft, or
people are involved in the occurrence.
Any costs we pay for legal expenses (see Defense coverages) are in addition to
the amount of coverage.
Underlying Insurance
We will pay only for covered damages in excess of all underlying insurance
covering those damages, even if the underlying coverage is for more than the
minimum amount.
"Underlying insurance" includes all liability coverage that applies to the
covered damages, except for other insurance purchased in excess of this policy.
Required primary underlying Insurance
Regardless of whatever other primary underlying insurance may be available in
the event of a claim or loss, it is a condition of your policy that you and your
family members must maintain in full effect primary underlying liability
insurance of the types and in at least the amounts set forth below unless a
different amount is shown in your Coverage Summary, covering your personal
liability and to the extent you or a family member have such liability
exposures, all vehicles and watercraft you or your family members own, or rent
for longer than 60 days, or have furnished for longer than 60 days, as follows:
Personal liability (homeowners) for personal injury and property damage in the
minimum amount of $300,000 each occurrence.



















--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 3 of 15





--------------------------------------------------------------------------------





                    GROUP PERSONAL EXCESS LIABILITY POLICY
CHUBB
Payment for a Loss
(continued)


Registered vehicles in the minimum amount of:
•
$250,000/$500,000 bodily injury and $100,000 property damage;

•
$300,000/$300,000 bodily injury and $100,000 property damage; or

•
$300,000 single limit each occurrence.

Unregistered vehicles in the minimum amount of $300,000 bodily injury and
property damage each occurrence. Registered vehicles with less than four wheels
and motorhomes in the minimum amount of:
•
$250,000/$500,000 bodily injury and $100,000 property damage;

•
$300,000/$300,000 bodily injury and $100,000 property damage; or

•
$300,000 single limit each occurrence.

Watercraft less than 26 feet and 50 engine rated horsepower or less for bodily
injury and property damage in the minimum amount of $300,000 each occurrence.
Watercraft 26 feet or longer or more than 50 engine rated horsepower for bodily
injury and property damage in the minimum amount of $500,000 each occurrence.
Uninsured motorists/underinsured motorist protection in the minimum amounts of:
•
$250,000/$500,000 bodily injury and $100,000 property damage;

•
$300,000/$300,000 bodily injury and $100,000 property damage; or

•
$300,000 single limit each occurrence.

With respect to you and your family members residing outside of the United
States, the required primary underlying insurance limits of liability shall be
the same limits of liability as shown above, unless you and your family members
reside in a country where the minimum required primary underlying insurance
limits of liability are not available. In these countries, you and your family
members must maintain in full effect primary underlying liability insurance
limits equal to the maximum limits of liability available in that country for
all coverages up to the minimum required primary underlying limits shown in the
Coverage Summary under Required Primary Underlying Insurance.
Failure by you or your family members to comply with this condition, or failure
of any of your primary underlying insurers due to insolvency or bankruptcy,
shall not invalidate this policy. In the event of any such failure, we shall
only be liable in excess of the foregoing minimum amounts and to no greater
extent with respect to coverages, amounts and defense costs than we would have
been had this failure not occurred.
You must also give notice of losses and otherwise cooperate and comply with the
terms and conditions of such primary underlying insurance.


Excess Liability Coverage
We cover damages a covered person is legally obligated to pay for personal
injury or property damage, caused by an occurrence:
•
in excess of damages covered by the underlying insurance; or

•
from the first dollar of damage where no underlying insurance is required under
this policy and no underlying insurance exists; or

•
from the first dollar of damage where underlying insurance is required under
this policy but no coverage is provided by the underlying insurance for a
particular occurrence



unless stated otherwise or an exclusion applies.
Exclusions to this coverage are described in Exclusions.


Excess uninsured motorist/underinsured motorist protection
This coverage is in effect only if excess uninsured motorists/underinsured
motorists protection is shown in the Coverage Summary.















--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 4 of 15





--------------------------------------------------------------------------------







Excess Liability Coverage
(continued)


We cover damages for bodily injury and property damage a covered person is
legally entitled to receive from the owner or operator of an uninsured
motorized/underinsured motorized land vehicle. We cover these damages in excess
of the underlying insurance or the Required Primary Underlying Insurance,
whichever is greater, if they are caused by an occurrence during the policy
period, unless otherwise stated.
Amount of coverage. The maximum amount of excess uninsured
motorists/underinsured motorists protection available for any one occurrence is
the excess uninsured motorists/underinsured motorists protection amount shown in
the Coverage Summary regardless of the number of vehicles covered by the
Required Primary Underlying Insurance. We will not pay more than this amount in
any one occurrence for covered damages regardless of how many claims, vehicles
or people are involved in the occurrence.
This coverage will follow form.
Uninsured motorists/underinsured motorists protection arbitration
If we and a covered person disagree whether that person is legally entitled to
recover damages from the owner or operator of an uninsured motor
vehicle/underinsured motor vehicle, or do not agree as to the amount of damages,
either party may make a written demand for arbitration. In this event, each
party will select an arbitrator. The two arbitrators will select a third. If
they cannot agree on a third arbitrator within 45 days, either may request that
the arbitration be submitted to the American Arbitration Association. When the
covered person's recovery exceeds the minimum limit specified in the applicable
jurisdiction's financial responsibility law, each party will pay the expenses it
incurs, and bear the expenses of the third arbitrator equally. Otherwise, we
will bear all the expenses of the arbitration.
Unless both parties agree otherwise, arbitration will take place in the county
and state in which the covered person lives. Local rules of law as to procedure
and evidence will apply. A decision agreed to by two arbitrators will be binding
unless the recovery amount for bodily injury exceeds the minimum limit specified
by the applicable jurisdiction's financial responsibility law. If the amount
exceeds that limit, either party may demand the right to a trial. This demand
must be made within 60 days of the arbitrator's decision. If this demand is not
made, the amount of damages agreed to by the arbitrators will be binding.
Defense coverages
We will defend a covered person against any suit seeking covered damages for
personal injury or property damage that is either:
•
not covered by any underlying insurance; or

•
covered by an underlying policy. This will apply to each Defense Coverage as it
has been exhausted by payment of claims.

We provide this defense at our expense, with counsel of our choice, even if the
suit is groundless, false, or fraudulent. We may investigate, negotiate, and
settle any such claim or suit at our discretion.
As part of our investigation, defense, negotiation, or settlement, we will pay:
•
all premiums on appeal bonds required in any suit we defend;

•
all premiums on bonds to release attachments for any amount up to the amount of
coverage (but we are not obligated to apply for or furnish any bond);

•
all expenses incurred by us;

•
all costs taxed against a covered person;

•
all interest accruing after a judgment is entered in a suit we defend on only
that part of the judgment we are responsible for paying. We will not pay
interest accruing after we have paid the judgment up to the amount of coverage;

•
all prejudgment interest awarded against a covered person on that part of the
judgment we pay or offer to pay. We will not pay any prejudgment interest based
on that period of time after we make an offer to pay the amount of coverage;

•
all earnings lost by each covered person at our request, up to $25,000;

•
other reasonable expenses incurred by a covered person at our request; and

•
the cost of bail bonds required of a covered person because of a covered loss.



In jurisdictions where we may be prevented by local law from carrying out these
Defense Coverages, we will pay only those defense expenses that we agree in
writing to pay and that are incurred by you.











--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 5 of 15





--------------------------------------------------------------------------------





GROUP PERSONAL EXCESS LIABILITY POLICY
CHUBB
Extra Coverages
In addition to covering damages and defense costs, we also provide other related
coverages. These coverages are in addition to the amount of coverage for damages
and defense costs unless stated otherwise.
Shadow defense coverage
If we are defending you or a family member in a suit seeking covered damages, we
will pay reasonable expenses you or a family member incur up to $10,000 or the
amount shown in the Coverage Summary for a law firm of your choice to review and
monitor the defense. However any recommendation by your personal attorney is not
binding on us. We will pay these costs provided that you obtain prior approval
from us before incurring any fees or expenses.


Identity fraud
We will pay for your or a family member's identity fraud expenses, up to a
maximum of $25,000, for each identity fraud occurrence.


"Identity fraud" means the act of knowingly transferring or using, without
lawful authority, your or a family member's means of identity which constitutes
a violation of federal law or a crime under any applicable state or local law.


"Identity fraud occurrence" means any act or series of acts of identity fraud by
a person or group commencing in the policy period.


"Identity fraud expenses" means:
•
the costs for notarizing affidavits or similar documents for law enforcement
agencies, financial institutions or similar credit grantors, and credit
agencies;

•
the costs for sending certified mail to law enforcement agencies, financial
institutions or similar credit grantors, and credit agencies;

•
the loan application fees for reapplying for loan(s) due to the rejection of the
original application because the lender received incorrect credit information;

•
the telephone expenses for calls to businesses, law enforcement agencies,
financial institutions or similar credit grantors, and credit agencies;

•
earnings lost by you or a family member as a result of time off from work to
complete fraud affidavits, meet with law enforcement agencies, credit agencies,
merchants, or legal counsel;

•
the reasonable attorney fees incurred with prior notice to us for:

•
the defense of you or a family member against any suit(s) by businesses or their
collection agencies;

•
the removal of any criminal or civil judgements wrongly entered against you or a
family member;

•
any challenge to the information in your or a family member's consumer credit
report; and

•
the reasonable fees incurred with prior notice to us by an identity fraud
mitigation entity to:

•
provide services for the activities described above;

•
restore accounts or credit standing with financial institutions or similar
credit grantors and credit agencies; and

•
monitor for up to one year the effectiveness of the fraud mitigation and to
detect additional identity fraud activity after the first identify fraud
occurrence.



However, such monitoring must begin no later than one year after you or a family
member first report an identity fraud occurrence to us.


However, "identity fraud expenses" does not include expenses incurred due to any
fraudulent, dishonest or criminal act by a covered person or any person acting
with a covered person, or by any authorized representative of a covered person,
whether acting alone or in collusion with others.


"Identity fraud mitigation entity" means a company that principally provides
professional, specialized services to counter identity fraud for individuals or
groups of individuals, or a financial institution that provides similar
services.


In addition to the duties described in Policy Terms, Liability Conditions, Your
duties after a loss, you shall notify an applicable law enforcement agency.













--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 6 of 15







--------------------------------------------------------------------------------







Extra Coverages
(continued)
Kidnap expenses
We will pay up to a maximum of $100,000 for kidnap expenses you or a family
member incurs solely and directly as a result of a kidnap and ransom occurrence.
In addition, we also will pay up to $25,000 to any person for information not
otherwise available leading to the arrest and conviction of any person(s) who
kidnaps you, a family member or a covered relative. The following are not
eligible to receive this reward payment:
•
you or a family member; or

•
a covered relative who witnessed the occurrence.

"Kidnap and ransom occurrence" means the actual or alleged wrongful taking of:
•
you;

•
one or more family members; or

•
one or more covered relatives while visiting or legally traveling with you or a
family member;

from anywhere in the world except those places listed on the United States State
Department Bureau of Consular Affairs
Travel Warnings list at the time of the occurrence. The occurrence must include
a demand for ransom payment which would be paid by you or a family member in
exchange for the release of the kidnapped person(s).


"Kidnap expenses" means the reasonable costs for:
•
a professional negotiator;

•
a professional security consultant;

•
professional security guard services;

•
a professional public relations consultant;

•
travel, meals, lodging and phone expenses incurred by you or a family member;

•
advertising, communications and recording equipment;

•
related medical, cosmetic, psychiatric and dental expenses incurred by a
kidnapped person within 12 months from that person's release;

•
attorneys fees;

•
a professional forensic analyst;

•
earnings lost by you or a family member, up to $25,000.



However, "kidnap expenses" does not include expenses incurred due to any kidnap
and ransom occurrence caused by:
•
you or a family member;

•
a covered relative;

•
any guardian, or former guardian of you, a family member or covered relative;

•
any estranged spouse or domestic partner, or former spouse or domestic partner
of you or a family member;

•
any person unrelated to you or a family member who lives with you or a family
member or has ever lived with you or a family member for 6 or more months, other
than a domestic employee, residential staff, or a person employed by you or a
family member for farm work; or

•
a civil authority,

or any person acting on behalf of any of the above, whether acting alone or in
collusion with others.


"Covered relative" means the following relatives of you, or a spouse or domestic
partner who lives with you, or any family member:
•
children, their children or other descendents of theirs;

•
parents, grandparents or other ancestors of theirs; or

•
siblings, their children or other descendents of theirs;

who do not live with you, including spouses or domestic partners of all of the
above. Parents, grandparents and other ancestors include adoptive parents,
stepparents and stepgrandparents.


Reputational Injury. If we are defending you or a family member in a suit
seeking covered damages, we will pay reasonable and necessary fees or expenses
that you or a family member incur for services provided by a reputation
management firm to minimize potential injury to the reputation of you or a
family member solely as a result of personal injury or property damage, caused
by an occurrence if:
•
the reputational injury is reported to us as soon as reasonably possible but not
later than 30 days after the personal injury or property damage occurrence; and

•
you obtain approval of the reputation management firm from us before incurring
any fees or expenses, unless stated otherwise or an exclusion applies.There is
no deductible for this coverage.



A Reputation management firm means a professional public relations consulting
firm, a professional security consulting
firm or a professional media management consulting firm.

--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 7 of 15





--------------------------------------------------------------------------------





GROUP PERSONAL EXCESS LIABILITY POLICY
CHUBB
Extra Coverages
(continued)
The maximum amount of coverage for Reputational injury available for any one
occurrence is $25,000 or the amount shown in the Coverage Summary. We will not
pay more than this amount in any one occurrence for covered damages regardless
of how many claims or people are involved in the occurrence.


The maximum annual amount of coverage for Reputational injury shown in the
Coverage Summary is the most we will pay for the sum of all covered damages you
or a family member incur during the policy period regardless of the number of
claims, people, or occurrences.
This coverage does not apply to loss caused by a wrongful employment act covered
by Employment Practices Liability Insurance.
Exclusions
These exclusions apply to your Group Personal Excess Liability Coverage, unless
stated otherwise.
Aircraft. We do not cover any damages arising out of the ownership, maintenance,
use, loading, unloading, or towing of any aircraft, except aircraft chartered
with crew by you. We do not cover any property damages to aircraft rented to,
owned by, or in the care, custody or control of a covered person.
Hovercraft. We do not cover any damages arising out of the ownership,
maintenance, use, loading, unloading or towing of any hovercraft. We do not
cover any property damages to hovercraft rented to, owned by, or in the care,
custody or control of a covered person .
Motorized land vehicle racing or track usage. We do not cover any damages
arising out of the ownership, maintenance or use of any motorized land vehicle:
•
during any instruction, practice, preparation for, or participation in, any
competitive, prearranged or organized racing, speed contest, rally, gymkhana.
sports event, stunting activity, or timed event of any kind; or

•
on a racetrack, test track or other course of any kind.



Watercraft and aircraft racing or track usage. We do not cover any damages
arising out of the ownership, maintenance or use of any watercraft or aircraft
during any instruction, practice, preparation for, or participation in, any
competitive, prearranged or organized racing, speed contest, rally, sports
event, stunting activity or timed event of any kind. This exclusion does not
apply to you or a family member for sailboat racing even if the sailboat is
equipped with an auxiliary motor.
Motorized land vehicle-related jobs. We do not cover any damages arising out of
the ownership, maintenance, or use of a motorized land vehicle by any person who
is employed or otherwise engaged in the business of selling, repairing,
servicing, storing, parking, testing, or delivering motorized land vehicles.
This exclusion does not apply to you, a family member, or your employee or an
employee of a family member for damages arising out of the ownership,
maintenance or use of a motorized land vehicle owned by, rented to, or furnished
to you or a family member.


Watercraft-related jobs. We do not cover any damages arising out of the
ownership, maintenance, or use of a watercraft by any person who is engaged by
or employed by, or is operating a marina. boat repair yard. shipyard. yacht
club, boat sales agency, boat service station, or other similar organization.
This exclusion does not apply to damages arising out of the ownership,
maintenance, or use of a watercraft by you, a family member, or your or a family
member's captain or full time paid crew member maintaining or using this
watercraft with permission from you or a family member.


Motorized land vehicle and watercraft loading. We do not cover any person or
organization, other than you or a family member or your or a family member's
employees, with respect to the loading or unloading of motorized land vehicles
or watercraft.
Workers' compensation or disability. We do not cover any damages a covered
person is legally:
•
required to provide; or

•
voluntarily provides

under any:
•
workers' compensation;

•
disability benefits;

•
unemployment compensation; or

•
other similar laws.






--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 8 of 15





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Exclusions
(continued)


But we do provide coverage in excess over any other insurance for damages you or
a family member is legally required to pay for bodily injury to a domestic
employee of a residence covered under the Required Primary Underlying Insurance
which are not compensable under workers' compensation, unless another exclusion
applies.


Director's liability. We do not cover any damages for any covered person's
actions or failure to act as an officer or member of a board of directors of any
corporation or organization. However, we do cover such damages if you are or a
family member is an officer or member of a board of directors of a:
•
homeowner, condominium or cooperative association; or

•
not-for-profit corporation or organization for which he or she is not
compensated; unless another exclusion applies.

Damage to covered person's property. We do not cover any person for property
damage to property owned by any covered person.
Damage to property in your care. We do not cover any person for property damage
to property rented to, occupied by, used by, or in the care of any covered
person, to the extent that the covered person is required by contract to provide
insurance. But we do cover such damages for loss caused by fire, smoke, or
explosion unless another exclusion applies.
Wrongful employment act. We do not cover any damages arising out of a wrongful
employment act. A wrongful employment act means any employment discrimination,
sexual harassment. or wrongful termination of any residential staff actually or
allegedly committed or attempted by a covered person while acting in the
capacity as an employer, that violates applicable employment law of any federal,
state, or local statute, regulation, ordinance, or common law of the United
States of America, its territories or possessions, or Puerto Rico.


''Employment discrimination" as it relates solely to a wrongful employment act
means a violation of applicable employment discrimination law protecting any
residential staff based on bis or her race, color, religion, creed, age, sex,
disability, national origin or other status according to any federal, state, or
local statute, regulation, ordinance, or common law of the United States of
America, its territories or possessions, or Puerto Rico.


"Sexual harassment" as it relates solely to a wrongful employment act means
unwelcome sexual advances, requests for sexual favors, or other conduct of a
sexual nature that:
•
is made a condition of employment of any residential staff;

•
is used as a basis for employment decisions;

•
interferes with performance of any residential staff's duties; or

•
creates an intimidating, hostile, or offensive working environment.



''Wrongful termination" as it relates solely to a wrongful employment act means
•
the actual or constructive termination of employment of any residential staff by
you or a family member in violation of applicable employment law; or

•
breach of duty and care when you or a family member terminates an employment
relationship with any residential staff.



"Residential staff'' as it relates solely to a wrongful employment act means
your or a family member's employee who is:
•
employed by you or a family member, or through a firm under an agreement with
you or a family member, to perform duties related only to a covered person's
domestic, personal, or business pursuits covered under this part of your policy;

•
compensated for labor or services directed by you or a family member; and

•
employed regularly to work 15 or more hours per week.



Residential staff includes a temporary worker. Residential staff does not
include an independent contractor or any covered person.


"Temporary worker'' as it relates solely to a wrongful employment act means your
or a family member's employee who is:
•
employed by you or a family member, or through a firm under an agreement with
you or a family member, to perform duties related only to a covered person's
domestic, personal, or business pursuits covered under this part of your policy;

•
compensated for labor or services directed by you or a family member; and

•
employed to work 15 or more hours per week to substitute for any residential
staff on leave or to meet seasonal or short­ term workload demands for 30
consecutive days or longer during a 6 month period.










--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 9 of 15





--------------------------------------------------------------------------------





GROUP PERSONAL EXCESS LIABILITY POLICY


CHUBB


Exclusions
(continued)


Temporary worker does not include an independent contractor or any covered
person.
Discrimination. We do not cover any damages arising out of discrimination due to
age, race, color, sex, creed, national origin, or any other discrimination.
Intentional acts. We do not cover any damages arising out of a willful,
malicious, fraudulent or dishonest act or any act intended by any covered person
to cause personal injury or property damage, even if the injury or damage is of
a different degree or type than actually intended or expected. But we do cover
such damages if the act was intended to protect people or property unless
another exclusion applies. An intentional act is one whose consequences could
have been foreseen by a reasonable person.
Molestation, misconduct or abuse, We do not cover any damages arising out of any
actual, alleged or threatened:
•
sexual molestation;

•
sexual misconduct or harassment; or

•
abuse.

Nonpermissive use. We do not cover any person who uses a motorized land vehicle
or watercraft without permission from you or a family member.
Business pursuits. We do not cover any damages arising out of a covered person's
business pursuits, investment or other for-profit activities, for the account of
a covered person or others, or business property except on a follow form basis .
But we do cover damages arising out of volunteer work for an organized
charitable, religious or community group, an incidental business away from home,
incidental business at home, incidental business property, incidental farming,
or residence premises conditional business liability unless another exclusion
applies. We also cover damages arising out of your or a family member's
ownership, maintenance, or use of a private passenger motor vehicle in business
activities other than selling, repairing, servicing, storing, parking, testing,
or delivering motorized land vehicles.
Unless stated otherwise in your Coverage Summary:
"Incidental business away from home" is a self-employed sales activity, or a
self-employed business activity normally undertaken by person under the age of
18 such as newspaper delivery, babysitting, caddying, and lawn care. Either of
these activities must:
•
not yield gross revenues in excess of $15,000 in any year;

•
have no employees subject to worker's compensation or other similar disability
laws;

•
conform to local, state, and federal laws.






























--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 10 of 15







--------------------------------------------------------------------------------









Exclusions
(continued)
"Incidental business at home" is a business activity, other than farming,
conducted on your residence premises which must:
•
not yield gross revenues in excess of $15,000, in any year, except for the
business activity of managing one's own personal investments;

•
have no employees subject to worker's compensation or other similar disability
laws;

•
conform to local, state, and federal laws.

"Incidental business property" is limited to the rental or holding for rental,
to be used as a residence, of a condominium or cooperative unit owned by you or
a family member, an apartment unit rented to you or a family member, a one or
two family dwelling owned by you or a family member, or a three or four family
dwelling owned and occupied by you or a family member. We provide this coverage
only for premises covered under the Required Primary Underlying Insurance unless
the rental or holding for rental is for:
•
a residence of yours or a family member's that is occasionally rented and that
is used exclusively as a residence; or

•
part of a residence of yours or a family member's by one or two roomers or
boarders; or

•
part of a residence of yours or a family member's as an office, school, studio,
or private garage.

"Incidental farming" is a farming activity which meets all of the following
requirements:
•
is incidental to your or a family member's use of the premises as a residence;

•
does not involve employment of others for more than 1,500 hours of farm work
during the policy period;

•
does not produce more than $25,000 in gross annual revenue from agricultural
operations;

•
and with respect to the raising or care of animals:

•
does not produce more than $50,000 in gross annual revenues;

•
does not involve more than 25 sales transactions during the policy period;

•
does not involve the sale of more than 50 animals during the policy period.

"Residence premises conditional business liability" is limited to business or
professional activities when legally conducted by you or a family member at your
residence. We provide coverage only for personal injury or property damage
arising out of the physical condition of that residence if:
•
you or a family member do not have any employees involved in your business or
professional activities who are subject to workers' compensation or other
similar disability laws; or, if you or a family member are a doctor or dentist,
you do not have more than two employees subject to such laws;

•
you or a family member do not earn annual gross revenues in excess of $5,000, if
you or a family member are a home day care provider.

We do not cover damages or consequences resulting from business or professional
care or services performed or not performed.
The following additional exclusion applies only to ''incidental farming" as
described under the exclusion, Business pursuits.


Contamination. We do not cover any actual or alleged damages arising out of the
discharge, dispersal, seepage, migration or release or escape of pollutants. Nor
do we cover any cost or expense arising out of any request, demand or order to:
•
extract pollutants from land or water;

•
remove, restore or replace polluted or contaminated land or water; or

•
test for, monitor, clean up, remove, contain, treat, detoxify or neutralize
pollutants, or in any way respond to or assess the effects of pollutants.

However, this exclusion does not apply if the discharge, dispersal, seepage,
migration, release or escape is sudden and accidental. A "pollutant" is any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke
(except smoke from a hostile fire), vapor, soot, fumes, acids, alkalis,
chemicals and waste. A "contaminant" is an impurity resulting from the mixture
of or contact of a substance with a foreign substance. ''Waste" includes
materials to be disposed of, recycled, reconditioned or reclaimed.













--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 11 of 15





--------------------------------------------------------------------------------







GROUP PERSONAL EXCESS LIABILITY POLICY
CHUBB
Exclusions
(continued)
Financial guarantees. We do not cover any damages for any covered person's
financial guarantee of the financial performance of any covered person, other
individual or organization.
Professional services. We do not cover any damages for any covered person's
performing or failure to perform professional services, or for professional
services for which any covered person is legally responsible or licensed.
Acts of war. We do not cover any damages caused directly or indirectly by war,
undeclared war, civil war, insurrection, rebellion, revolution, warlike acts by
military forces or personnel, the destruction or seizure of property for a
military purpose, or the consequences of any of these actions.
Contractual liability, We do not cover any assessments charged against a covered
person as a member of a homeowners, condominium or cooperative association. We
also do not cover any damages arising from contracts or agreements made
in connection with any covered person's business. Nor do we cover any liability
for unwritten contracts, or contracts in which the liability of others is
assumed after a covered loss.
Covered person's or dependent's personal injury. We do not cover any damages for
personal injury for any covered person or their dependents where the ultimate
beneficiary is the offending party or defendant. We also do not cover any
damages for personal injury for which you can be held legally liable, in any
way, to a family member, your spouse or domestic partner or for which a family
member, your spouse or domestic partner can be held legally liable, in any way,
to you.
However, we do cover damages for bodily injury arising out of the use of a
motorized land vehicle for which you can be held legally liable to a family
member, your spouse or domestic partner or for which a family member, your
spouse or domestic partner can be held legally liable to you to the extent that
coverage is provided under this policy. This coverage applies only to the extent
such damages are covered by primary underlying insurance and exceed the limits
of insurance required for that motorized land vehicle under the Required Primary
Underlying Insurance provisions of this policy.
Liability for dependent care. We do not cover any damages for personal injury
for which a covered person's only legal liability is by virtue of a contract or
other responsibility for a dependent's care.
Illness, We do not cover personal injury or property damage resulting from any
illness, sickness or disease transmitted intentionally or unintentionally by a
covered person to anyone, or any consequence resulting from that illness,
sickness or disease. We also do not cover any damages for personal injury
resulting from the fear of contracting any illness, sickness or disease, or any
consequence resulting from the fear of contracting any illness, sickness or
disease.
Fungi and mold. We do not cover any actual or alleged damages or medical
expenses arising out of mold, the fear of mold, or any consequences resulting
from mold or the fear of mold. ''Mold" means fungi, mold, mold spores,
mycotoxins, and the scents and other byproducts of any of these.
Nuclear or radiation hazard. We do not cover any damages caused directly or
indirectly by nuclear reaction, radiation, or radioactive contamination,
regardless of how it was caused.


POLICY TERMS
This part of your Group Personal Excess Liability Policy explains the conditions
that apply to your policy.
General Conditions
These conditions apply to your policy in general, and to each coverage provided
in the policy.
Policy period
The effective dates of your policy are shown in the Coverage Summary. Those
dates begin at 12:01 a.m. standard time at the mailing address shown.
All coverages on this policy apply only to occurrences that take place while
this policy is in effect.
Transfer of rights
If we make a payment under this policy, we will assume any recovery rights a
covered person has in connection with that loss, to the extent we have paid for
the loss.



--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 12 of 15





--------------------------------------------------------------------------------





General Conditions
(continued)


All of your rights of recovery will become our rights to the extent of any
payment we make under this policy. A covered person will do everything necessary
to secure such rights; and do nothing after a loss to prejudice such rights.
However, you may waive any rights of recovery from another person or
organization for a covered loss in writing before the loss occurs.
Concealment or fraud
We do not provide coverage if you or any covered person has intentionally
concealed or misrepresented any material fact relating to this policy before or
after a loss.
Application of coverage
Coverage applies separately to each covered person. However, this provision does
not increase the amount of coverage for any one occurrence.
Assignment
You cannot transfer your interest in this policy to anyone else unless we agree
in writing to the transfer.
Policy changes
This policy can be changed only by a written amendment we issue.
Bankruptcy or Insolvency
We will meet all our obligations under this policy regardless of whether you,
your estate, or anyone else or their estate becomes bankrupt or insolvent.
In case of death
In the event of your death, coverage will be provided until the end of the
policy period or policy anniversary date, whichever occurs first, for any
surviving member of your household who is a covered person at the time of death.
We will also cover your legal representative or any person having proper
temporary custody of your property.
Liberalization
We may extend or broaden the coverage provided by this policy. If we do this
during the policy period or within 60 days before it begins, without increasing
the premium, then the extended or broadened coverage will apply to occurrences
after the effective date of the extended or broadened coverage.


Conforming to state law
If any provision of this policy conflicts with any applicable laws of the state
you live in, this policy is amended to conform to those laws.
Conforming to trade sanction laws
This policy does not apply to the extent that trade or economic sanctions or
other laws or regulations prohibit us from providing insurance.
Liability Conditions
These conditions apply to all liability coverages in this policy.
Other Insurance
This insurance is excess over any other insurance except for those policies that
•
are written specifically to cover excess over the amount of coverage that
applies in this policy; and

•
schedule this policy as underlying insurance.

Your duties after a loss
In case of an accident or occurrence, the covered person shall perform the
following duties that apply: Notification. You must notify us or your agent or
broker as soon as possible.


Assistance. You must provide us with all available information. This includes
any suit papers or other documents which help us in the event that we defend
you.
Cooperation. You must cooperate with us fully in any legal defense. This may
include any association by us with the covered person in defense of a claim
reasonably likely to involve us.





--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 13 of 15





--------------------------------------------------------------------------------







GROUP PERSONAL EXCESS LIABILITY POLICY
CHUBB


Liability Conditions
(continued)
Examination. A person making a claim under this policy must submit as often as
we reasonably require:
•
to physical exams by physicians we select, which we will pay for; and

•
to examination under oath and subscribe the same; and authorize us to obtain:

•
medical reports; and

•
other pertinent records.



Appeals
If a covered person, or any primary insurer, does not appeal a judgment for
covered damages, we may choose to do so. We will then become responsible for all
expenses, taxable costs, and interest arising out of the appeal. However, the
amount of coverage for damages will not be increased.


Special Conditions
In the event of conflict with any other conditions of your policy, these
conditions supersede.
Legal action against us
You agree not to bring action against us unless you have first complied with all
conditions of this policy.
You also agree not to bring any action against us until the amount of damages
you are legally obligated to pay bas been finally determined after an actual
trial or appeal, if any, or by a written agreement between you, us and the
claimant. No person or organization bas any right under this policy to bring us
into any action to determine the liability of a covered person.
Notice of cancellation and coverage termination conditions
The Sponsoring Organization may cancel this policy by returning it to us or
notifying us in writing at any time subject to the following:
•
the Sponsoring Organization must notify us in advance of the requested
cancellation date; and

•
the Sponsoring Organization must provide proof of notification to each member of
the Defined Group covered under this policy.

We may cancel this policy or any part of it subject to the following conditions.
Our right to cancel applies to each coverage or limit in this policy. In the
event we cancel this policy, we are under no obligation to provide you with an
opportunity to purchase equivalent coverage.


•
Within 60 days, When this policy or any part of it bas been in effect for less
than 60 days, we may cancel with 30 days notice for any reason.



•
Non-payment of premium. We may cancel this policy or any part of it with 10 days
notice if the Sponsoring Organization or you fail to pay the premium by the due
date, regardless of whether the premium is payable to us, to our agent, or under
any financial credit.



•
Misrepresentation. We may cancel this policy or any part of it with 30 days
notice if the coverage was obtained through misrepresentation, fraudulent
statements, or omissions or concealment of a fact that is relevant to the
acceptance of the risk or to the hazard we assumed.



•
Increase in hazard. We may cancel this policy or any part of it with 30 days
notice if there bas been a substantial change in the risk which increases the
chance of loss after insurance coverage bas been issued or renewed, including
but not limited to an increase in exposure due to rules, legislation, or court
decision.



•
Procedure. To cancel this policy or any part of it, we must notify you in
writing. This notice will be mailed to the Sponsoring Organization at the
mailing address shown in the Coverage Summary and we will obtain a certificate
of mailing. This notice will include the date the cancellation is to take
effect.




--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 14 of 15





--------------------------------------------------------------------------------







Special Conditions
(continued)


Termination. Should an individual for any reason no longer qualify as a member
of the Defined Group, coverage will cease sixty (60) days from the date that
individual no longer qualifies as a member of the Defined Group, or the policy
expiration or cancellation date, whichever comes first.
Refund. In the event of cancellation by the Sponsoring Organization or us, we
will refund any unearned premium on the effective date of cancellation, or as
soon as possible afterwards to the Sponsoring Organization. The unearned premium
will be computed short rate for the unexpired term of the policy.



























































































--------------------------------------------------------------------------------

Form 10-02-0691 (Rev. 8-07) Page 15 of 15





--------------------------------------------------------------------------------







Schedule of Forms
CHUBB




Policy Number: ( 16 ) 7993-14-03
Insured: NORTHROP GRUMMAN CORPORATION
Group Personal Excess Program


Policy Period From: JANUARY 01, 2017 to JANUARY 01, 2018


The following is a schedule of forms issued with the policy at inception:


Form Name Form Number


PRIVACY NOTICE - GROUP MASTER POLICY
10-02-1058
(03/15)
IMPORTANT NOTICE - OFAC
99-10-0796
(09/04)
COVERAGE SUMMARY/DECLARATIONS
10-02-0690
(08/07)
GROUP PERSONAL EXCESS - CONTRACT/POLICY TERMS
10-02-0691
(08/07)
ANNUAL PREMIUM ADJUSTMENT CLAUSE
10-02-0692
(08/96)
UNDERLYING LIMITS ENDORSEMENT
10-02-0692
(08/96)
NAMED INSURED ENDORSEMENT
10-02-0692
(08/96)





















































Last page

--------------------------------------------------------------------------------



Page 1
Form 10·02-0414 (Ed. 9/93)





--------------------------------------------------------------------------------







GROUP EXCESS LIABILITY POLICY
CHUBB


ENDORSEMENT


Policy Period JANUARY 01, 2017 to JANUARY 01, 2018
Effective Date JANUARY 01, 2017
Policy Number ( 16 ) 7993-14-03


Insured         NORTHROP GRUMMAN CORPORATION
Group Personal Excess Program


Name of Company FEDERAL INSURANCE COMPANY
Date Issued OCTOBER 20, 2016



--------------------------------------------------------------------------------

UNDERLYING LIMITS ENDORSEMENT


IT IS HEREBY UNDERSTOOD AND AGREED THAT THE REQUIRED PRIMARY UNDERLYING
LIABILITY INSURANCE LIMITS ARE AMENDED TO:
Personal Liability (Homeowners) for personal injury and property damage in the
minimum amount of $300,000 each occurrence.


Registered vehicles in the minimum amount of:
$250,000/$500,000 bodily injury and $100,000 property damage;
$300,000/$300,000 bodily injury and $100,000 property damage; or
$300,000 single limit each occurrence.


Unregistered vehicles in the minimum amount of $300,000 bodily injury and
property damage each occurrence.


Registered vehicles with less than four wheels and motorhomes in the minimum
amount of:


$250,000/$500,000 bodily injury and $100,000 property damage;
$300,000/$300,000 bodily injury and $100,000 property damage; or
$300,000 single limit each occurrence.


Watercraft less than 26 feet and 50 engine rated horsepower or less for bodily
injury and property damage in the minimum amount of $300,000 each occurrence.


Watercraft 26 feet or longer or more than 50 engine rated horsepower for bodily
injury and property damage in the minimum amount of
$500,000 each occurrence.
Uninsured motorists /underinsured motorist protection in the minimum amount of:


$250,000/$500,000 bodily injury and $100,000 property damage;
$300,000/$300,000 bodily injury and $100,000 property damage; or
Page 1





--------------------------------------------------------------------------------







$300,000 single limit each occurrence.


FAILURE TO COMPLY WITH THE REQUIRED PRIMARY UNDERLYING INSURANCE WILL RESULT IN
A GAP IN COVERAGE.
































































































ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




capturea01.jpg [capturea01.jpg]


Page 2





--------------------------------------------------------------------------------





GROUP EXCESS LIABILITY POLICY


CHUBB


ENDORSEMENT


Policy Period         JANUARY 01, 2017 to JANUARY 01, 2018
Effective Date         JANUARY 01, 2017
Policy Number        ( 16 ) 7993-14-03


Insured NORTHROP GRUMMAN CORPORATION
Group Personal Excess Program


Name of Company     FEDERAL INSURANCE COMPANY
Date Issued        OCTOBER 20, 2016



--------------------------------------------------------------------------------





ANNUAL PREMIUM ADJUSTMENT CLAUSE
It is agreed that this policy is written with a deposit premium to be adjusted
on either each policy anniversary or at policy expiration. The premium will be
adjusted on the basis of the difference between the total number of participants
at inception and the actual number of participants at each policy anniversary.
This difference is to be multiplied by fifty percent (50%)of the annual rate per
participant, resulting in either an additional or return premium.




































ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




capturea02.jpg [capturea02.jpg]


Page 1



